Citation Nr: 1635685	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for left lower extremity neuropathy.

6.  Entitlement to service connection for right upper extremity neuropathy.

7.  Entitlement to service connection for left upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to June 1983 and from September 2001 to July 2002, with additional periods of service in the United States Navy Reserve.  The Veteran's awards and citations included the Battle "E" Ribbon, Navy Expeditionary Medal, Sea Service Deployment Ribbon, Good Conduct Medal, National Defense Service Medal, Navy and Marine Corp Achievement Medal, and Naval Reserve Meritorious Service Medal.  He also participated in Operations Enduring Freedom and Noble Eagle at the Naval Security Force, Bahrain.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The Veteran had a hearing before the undersigned in February 2016.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In addition to the above-listed issues, an August 2015 rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), effective March 18, 2015, and denied entitlement to service connection for an acquired psychiatric disorder (included posttraumatic stress disorder (PTSD)).  In a February 2016 Notice of Disagreement the Veteran appealed the effective date assigned for the grant of TDIU and the denial of entitlement to service connection for PTSD.  In March 2016, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issues and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral hearing loss disability, tinnitus, chronic fatigue syndrome, right upper extremity neuropathy, and left lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, during the aforementioned Board hearing, that a withdrawal of the appeals of entitlement to service connection for sleep apnea and left upper extremity neuropathy was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for left upper extremity neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Claims of Entitlement to Service Connection for Sleep Apnea 
and Left Upper Extremity Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes that separate April 2013 statements of the case (SOC) included, in relevant part, the issues of entitlement to service connection for sleep apnea and neuropathy of the upper extremities.  The Veteran properly appealed these issues in his May 2013 substantive appeal.  However, the Veteran subsequently indicated during his February 2016 Board hearing that he wished to withdraw his appeal of the sleep apnea and the left upper extremity aspect of the bilateral upper extremity neuropathy claim.  Such notification was reduced to writing in the hearing transcript noted above.  Hence, there remains no allegation of error of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of entitlement to service connection for sleep apnea and left upper extremity neuropathy have been properly withdrawn by the Veteran and the claims are dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for sleep apnea is dismissed.

The appeal regarding the claim of entitlement to service connection for left upper extremity neuropathy is dismissed.


REMAND

As an initial matter, the Veteran's service treatment records have been found to be incomplete based on 2008 requests to the National Personnel Records Center (NPRC) and the VA Records Management Center (RMC).  In a January 2009 memorandum, the RO made a formal finding of unavailability.  That said, the Veteran testified during his February 2016 Board hearing that he served in the Navy Reserves until 2010.  Given the Veteran's continued service after the initial records requests, the Board concludes that additional efforts should be made to locate the Veteran's records, as additional records may now be available.

Chronic Fatigue Syndrome

During his Board hearing, the Veteran testified that he was unsure whether he had been formally diagnosed with chronic fatigue syndrome after service, but that during service "there was a doctor that said that I did have chronic fatigue syndrome."  He believed the diagnosis was made between 2007 and 2010.  He was not currently receiving treatment for his problems with fatigue, but had ongoing issues.  

The Veteran was afforded a VA general medical examination in March 2011, wherein he reported fatigue.  The report, however, considered the fatigue only with respect to the Veteran's cardiac history and provided no specific discussion regarding the claim chronic fatigue syndrome.  

The Veteran subsequently was afforded a Gulf War examination in June 2012; however, the Board finds the examination report internally inconsistent and inadequate for adjudication purposes.  In that regard, the examiner noted the Veteran's report of a diagnosis of chronic fatigue syndrome during reserve service in 2008 and ongoing problems with feeling tired and wiped out by midday and the need to take rest breaks or naps.  That said, the examiner indicated that the Veteran had never been diagnosed with chronic fatigue syndrome.  After stating that the Veteran had not been diagnosed with chronic fatigue syndrome, the examiner proceeded to state that the Veteran had symptoms attributable to chronic fatigue syndrome, including headaches, fatigue, exhaustion, and claustrophobia.  There also was cognitive impairment attributable to chronic fatigue syndrome, including poor attention, inability to concentrate, and forgetfulness.  The examiner indicated that the fatigue was a diagnosable multi-symptom illness with a partially explained etiology, in that he had insomnia, depression, and anemia that could produce the fatigue.  As such, it was less likely as not that the fatigue was related to service in Southwest Asia.  The Board finds this rationale problematic, as the examiner attributed the etiology of the Veteran's fatigue to symptoms that themselves could be residuals of his service in Southwest Asia.  For example, the Veteran has consistently reported that he has experienced insomnia since returning from Southwest Asia.  The above opinion also is internally inconsistent and does not address the etiology of several of the symptoms noted to be related to chronic fatigue syndrome - while at the same time finding that there was no diagnosis of chronic fatigue syndrome.  As such, the Board concludes that a new examination is necessary.

Hearing Loss and Tinnitus

During his Board hearing, the Veteran's representative argued that the Veteran's audio symptoms had been worsening since the time of the last VA examination.  In addition, he indicated that his tinnitus had been regular and fairly constant.  He had first noticed problems with his hearing acuity and tinnitus after coming back from Southwest Asia in 2002.  He had noise exposure from small arms training.  Later in the hearing, in response to the undersigned's question the Veteran agreed that he noticed the tinnitus after his return from deployment, but "it's not something that you've really had since that time".  A VA audio examination was conducted in June 2012, at which time the Veteran did not meet the diagnostic criteria for a right or left ear hearing loss disability for VA purposes and the examination report indicated that the Veteran did not report recurrent tinnitus.  In light of the foregoing inconsistencies and lay evidence, the Board concludes that a new examination is necessary.

Left Lower Extremity Neuropathy

The claims file does include several complaints from the Veteran of bilateral lower extremity radiating pain.  

A March 2009 VA examination for the spine showed no evidence of lower extremity neuropathy.

In April 2010, the Veteran reported radiating pain to the lower extremities.  In June 2010, the Veteran had decreased bilateral lower extremity reflexes.  An August 2010 EMG report included a notation of absent bilateral ankle reflexes.  

A January 2011 VA treatment record considered the Veteran's complaints of right lower extremity symptoms and concluded that due to slightly decreased right lower extremity muscle strength and absent ankle reflexes that the findings were most consistent with a lower lumbosacral radiculopathy.  That said, there also was absent ankle jerk on the left side.  

During a March 2011 VA examination, reflexes in the left ankle were absent.  The Veteran also reported radiating pain and straight leg raise testing was positive, but these appear to have been related to the right lower extremity that was the primary limb considered during testing, rather than the left lower extremity.  

A May 2015 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire submitted by the Veteran's private treating physician included an examination of the left lower extremity as part of an examination of the spine and right lower extremity for increased rating purposes.  The physician did not find any evidence of a left lower extremity neuropathy; however, the report included no discussion of the Veteran's reported left lower extremity symptoms.  A May 2015 VA examination of the right knee included consideration of the left knee for reference and the Veteran had decreased range of motion and reported difficulty with activities involving the left lower extremity.

In that regard, during his Board hearing the Veteran testified that he would have pain in the left lower extremity and would have to move gingerly on it.  Sometimes he would have to carry a cane if there was a question of whether his left lower extremity would be able to handle the weight as a result of overcompensating for his right lower extremity radiculopathy.  He also had numbness and tingling in the left lower extremity.  

In light of the foregoing, the Board concludes that a VA examination is warranted.

Right Upper Extremity Neuropathy

During his Board hearing, the Veteran's representative argued that the issue of entitlement to service connection for right upper extremity neuropathy was inextricably intertwined with his neck condition, as it was secondary to this disability.  The Veteran's representative indicated an intent to file a petition to reopen the claim for entitlement to service connection for a neck / spine disability.  In a May 2016 rating decision, the RO denied the Veteran's petition to reopen a claim for entitlement to service connection for a neck condition, as there was no link between the claimed condition and his service.    

That said, the Veteran also stated during his Board hearing that he "started having problems with my right arm immediately following the [in-service] accident and it's been extremely difficult to use it and I am right handed but I have problems using it."  Contemporaneous medical records do not included complaints of right upper extremity pain, but they do include complaints of neck pain.  As the Veteran is competent to report the onset of right upper extremity symptoms in close proximity to the in-service motor vehicle accident, the Board concludes that a VA examination is necessary.
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from all appropriate locations, to include through the end of his Navy Reserve service in 2010.  Should the records still be found to be unavailable, a negative response from each location should be associated with the electronic claims file.

2.  After the completion of 1. above, schedule the Veteran for an examination by an appropriate medical professional for the Veteran's chronic fatigue syndrome claim.  All indicated tests should be completed.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, physical examination, and any diagnostic testing deemed necessary, the examiner should provide an opinion:

(a) as to whether the Veteran's reported fatigue, anemia, insomnia, headaches, claustrophobia, poor attention, inability to concentrate, and forgetfulness (as discussed in the June 2012 chronic fatigue syndrome examination) are manifestations of undiagnosed illness or of a medically unexplained chronic multisymptom illness (specifically to include chronic fatigue syndrome) pursuant to the requirements of 38 C.F.R. § 3.317;

(b) as to any associated diagnosed disabilities not attributed to a chronic multisymptom illness, whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed disability was incurred in or is otherwise related to military service, including service in the Persian Gulf;

(c) as to any associated disabilities not attributed to chronic multisymptom illness or found to be otherwise directly related to service, whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed disability was caused by the Veteran's service-connected disabilities. 

(d)  as to any associated disabilities not attributed to chronic multisymptom illness or found to be otherwise directly related to service, whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed disability was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities. 


The examiner is invited to consider the Veteran's representations that he was told by medical professionals during service that he had chronic fatigue syndrome, the findings of the March 2011 VA general medical examination, and the findings of the June 2012 Gulf War examination.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for appropriate examination for his claimed bilateral hearing loss and tinnitus disabilities.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any current hearing loss or tinnitus disability had its onset during military service or is otherwise related to service. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

4.  Schedule the Veteran for appropriate examination for his claimed right upper and left lower neuropathy disabilities.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to the following:

(a)  whether it is at least as likely as not that any current right upper or left lower extremity neuropathy was incurred in or is otherwise related to his active service 

(b) whether it is at least as likely as not that any current right upper or left lower extremity neuropathy was caused by his service-connected disabilities.

(c) whether it is at least as likely as not that any current right upper or left lower extremity neuropathy was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disability.

The examiner is invited to consider the Veteran's testimony during the February 2016 Board hearing that his right upper and left lower extremity neuropathy symptoms started during his in-service motor vehicle accident.  See VBMS, Hearing Testimony, dated February 1, 2016, pgs. 4-9.  In addition, in April 2010, the Veteran reported radiating pain to the lower extremities and an August 2010 EMG report included a notation of absent bilateral ankle reflexes.  See VBMS, Medical Treatment Record - Government Facility, dated September 9, 2010, pgs. 1 and 16.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


